Citation Nr: 0844845	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a myocardial infarction, to include as secondary 
to hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
mitral valve prolapse, to include as secondary to 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in April 
2006, the veteran requested a hearing.  In a letter to VA 
dated in October 2008, the veteran withdrew his request to 
appear at the hearing.  38 C.F.R. § 20.704(e).  Accordingly, 
the Board will proceed with consideration of this appeal 
based on the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for mitral 
valve prolapse and the residuals of a myocardial infarction 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2003, the RO denied claims for service 
connection for hypertension, myocardial infarction, and 
mitral valve prolapse.  The veteran was notified of that 
decision, but did not initiate an appeal.

2.  Some of the evidence received since 2003 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims for service connection for 
hypertension, the residuals of a myocardial infarction, and 
mitral valve prolapse. 

3.  Hypertension has been shown to be causally or 
etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The December 2003 RO rating decision that denied service 
connection for hypertension, myocardial infarction, and 
mitral valve prolapse is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has been received, and the 
claims for service connection for hypertension, the residuals 
of a myocardial infarction, and mitral valve prolapse are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection is warranted for hypertension.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for hypertension, the residuals of a 
myocardial infarction, and mitral valve prolapse.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claims for service 
connection for hypertension, the residuals of a myocardial 
infarction, and mitral valve prolapse, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the VCAA and the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A December 2003 RO decision denied service connection for 
hypertension because the evidence did not establish this 
condition occurred in military service nor did it establish a 
medical relationship between hypertension and military 
service.  This rating decision also denied myocardial 
infraction and mitral valve prolapse because neither were 
diagnosed within a year following service separation and 
because service connection was not established for 
hypertension.  The veteran was notified of this decision in 
December 2003 but did not initiate an appeal.  Thus, because 
the veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  However, the veteran sought to 
reopen his claims in January 2004.  As noted, despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final December 2003 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final December 2003 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the December 2003 decision includes, but is not 
limited to, January 2004 private opinions from Drs. G.E.J. 
and T.W.K., May 2004 VA examination, September 2004 private 
opinion from Dr. G.B., March 2006 private opinion from Dr. 
P.R., August 2006 VA examination, October 2006 private 
opinion from Dr. T.W.K., October 2006 private opinion from 
Dr. P.R., November 2007 private opinion from Dr. L.H., 
February 2008 private opinion from Dr. L.H., March 2008 
private opinion from Dr. P.M.R., September 2008 private 
opinion from Dr. R.S., as well as numerous statements and 
studies submitted by the veteran.  

As noted, the veteran's claim for hypertension was previously 
denied because the evidence did not establish this condition 
occurred in military service nor did it establish a medical 
relationship between hypertension and military service.  In 
particular, the veteran has now provided several private 
medical opinions relating his hypertension to his service.  
In particular, in a January 2004 letter, Dr. T.W.K. opined 
that the veteran had hypertension at the time of his 
separation from service and there was a continuity of 
hypertension from service discharge to the present day.  
Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim for 
hypertension.  Further, as its credibility is presumed, the 
private medical opinion raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For 
these reasons, the Board finds that the additional evidence 
received since December 2003 warrants a reopening of the 
veteran's claim of service connection for hypertension, as it 
is new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).

Turning to the claims for the residuals of a myocardial 
infarction and mitral valve prolapse, as noted above, these 
claims were previously denied, in part, because service 
connection for hypertension was denied.  Moreover, in March 
2008, Dr. P.M.R. opined that the veteran's hypertension 
contributed to the development of his cardiovascular 
problems, to include myocardial infarction.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claims for the residuals of 
myocardial infarction and mitral valve prolapse.  Further, as 
its credibility is presumed, the private medical opinion 
raises a reasonable possibility of substantiating the claims.  
Justus, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since December 
2003 warrants a reopening of the veteran's claims of service 
connection for the residuals of a myocardial infarction and 
mitral valve prolapse, to include as secondary to 
hypertension, as it is new and material evidence within the 
meaning of 38 C.F.R. 
§ 3.156(a).

In conclusion, new and material evidence having been 
received, the claims of entitlement to service connection for 
hypertension, the residuals of a myocardial infarction, and 
mitral valve prolapse are reopened.

Service connection for hypertension

Having reopened the veteran's claims, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for hypertension may be granted on the 
merits, de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes, 
after resolving all reasonable doubt in favor of the veteran, 
that the veteran is entitled to service connection for 
hypertension.  As a preliminary matter, the Board notes that 
the veteran submitted approximately eleven favorable opinions 
in support of this claim.  However, as the Board is granting 
the claim, it will only address the most persuasive and 
probative opinions when discussing its conclusions.  

On his June 1951 enlistment examination, the veteran's blood 
pressure was 146/86 (systolic/diastolic).  In April 1952, the 
veteran was found to have intermittent epistaxis 
(nosebleeds).  His blood pressure was 142/88 on the June 1955 
separation examination.  

The first post-service diagnosis of hypertension of record 
was not dated until decades after the veteran's separation 
from service.  However, in numerous statements, the veteran 
submitted that he began to develop nosebleeds in 
approximately 1960 and was diagnosed with hypertension in 
1963-1965.  His wife supported his recollections in a 
December 2003 letter.  As such, by the veteran's own account, 
service connection for hypertension is not supported on a 
presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In a January 2004 statement, Dr. G.E.J. informed VA that his 
medical practice treated the veteran from the 1960s to 1976 
and diagnosed him with hypertension during the 1960s, but 
could not pin down the exact date because the medical office 
records were destroyed some years ago.  Dr. G.E.J. added that 
he reviewed the veteran's June 1955 separation examination 
and concluded that the blood pressure reading showed class I 
systolic hypertension with prehypertension diastolic blood 
pressure.  Additionally, Dr. G.E.J. noted that nosebleeds can 
be a symptom of hypertension.  Based on the veteran and his 
wife's recollection that he experienced nosebleeds from 1960 
to 1963, which ended after the veteran began taking 
medication for hypertension, Dr. G.E.J. concluded that it was 
more likely than not that these nosebleeds were a symptom of 
hypertension.  Thus, the doctor found that it was more likely 
than not that the veteran had a continuity of hypertensive 
symptoms from the time of his military discharge right up to 
the diagnosis and treatment of his hypertension in the 1963-
1965 time frame.  Additionally, Dr. T.W.K. submitted similar 
statements in January 2004 and October 2006.  Further, in 
September 2004, Dr. G.B. also concluded that the veteran had 
grade I systolic hypertension at separation in 1955 and in a 
March 2006 statement, Drs. P.R. and J.S.R. concluded that the 
veteran also had stage I hypertension in 1955.  

By contrast, in May 2004, the veteran underwent a VA 
examination in connection with his claim.  After reviewing 
the veteran's claims file, the examiner concluded that 
although the two blood pressure readings taken in service 
were above the normal range, it was impossible to draw any 
conclusion based on two blood pressure readings done four 
years apart without resorting to speculation.  The examiner 
added that the veteran's reports that he was diagnosed with 
hypertension between 1963 and 1965 and had epistaxis 
beginning in 1960 was insufficient to draw any conclusions 
concerning the veteran's blood pressure in service.  The 
examiner concluded that it would be speculative to infer a 
diagnosis of hypertension from two isolated blood pressure 
readings done four years apart, even though they were mildly 
elevated.  

The veteran underwent a second VA examination in August 2006.  
The examiner commented that on the separation examination, 
the heart rate was 86 beats per minute and went up to 120 
with exercise, and then after two minutes was down to 90.  
Consequently, the examiner suspected that he was excited with 
an elevated heart rate which could have accounted for the 
elevated blood pressure reading.  The examiner also noted 
that the veteran had epistaxis during service, which is one 
of the signs of high blood pressure.  Also, the examiner 
noted that the veteran had nosebleeds in the 1960s which 
stopped with blood pressure medications, they could have been 
due to high blood pressure or for some other reason.  The 
examiner concluded that he could not make a diagnosis of 
hypertension based on two blood pressure readings in service 
that were four years apart without resorting to speculation.  

In sum, there are several opinions in favor and against the 
claim for service connection for hypertension.  However, as 
discussed above, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence, 
and provided that it offers an adequate statement of reasons 
and bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray 
v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In this regard, the Board notes that Dr. G.E.J.'s January 
2004 statement is based on a review of the veteran's June 
1955 separation examination blood pressure reading and the 
recollections of the veteran and his wife that the veteran 
experienced nosebleeds from approximately 1960 to his first 
diagnosis of hypertension in 1963-1965, which stopped after 
the veteran began taking hypertensive medication.  Regarding 
the veteran and his wife's statements, the Board acknowledges 
that they are competent to give evidence about what the 
veteran experienced; i.e., both can observe the veteran's 
nosebleeds and state that they stopped when he began taking 
hypertensive medication.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, although there is no medical evidence to corroborate 
the veteran and his wife's statements, there is no evidence 
to refute them either.  As such, the Board has no basis to 
question the credibility of the veteran and his wife's 
reports of nosebleeds from 1960 to 1963-1965.  Further, 
because the Board has found the reports of nosebleeds 
following service to be competent and credible, the Board 
consequently must afford the opinion of Dr. G.E.J. great 
probative weight.   

Turning to the May 2004 and August 2006 VA examinations, both 
examiners concluded that they could not draw any conclusions 
about two blood pressure readings taken four years apart 
without resorting to speculation.  Although the August 2006 
examiner suspected that the 1955 blood pressure reading was 
elevated because the veteran was excited based on the 
accompanying pulse rates, the use of the word suspect makes 
the opinion speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Although the examiners could 
not render opinions without resorting to speculation, the 
Board affords their conclusions probative value because they 
are based on a thorough review of the veteran and the claims 
file.  In essence, their conclusions that there is not enough 
evidence to render an opinion is supported by the claims file 
in that there were only two blood pressure readings taken 
during service.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In sum, the Board is left with medical opinions that are 
supported by available evidence of record and reasoning and 
rationale that reach two conclusions, one in favor of the 
claim, and one against.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  As the Board concludes that the evidence 
regarding the claim for entitlement to service connection is 
in relative equipoise, the benefit of the doubt goes to the 
claimant, and, consequently, entitlement to service 
connection for hypertension is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

Having granted the claim for hypertension and reopened the 
claims for the residuals of a myocardial infarction and for 
mitral valve prolapse, to include as secondary to now 
service-connected hypertension, the Board finds that a remand 
is necessary before adjudicating these issues.

The Board notes that a June 2003 record from Dr. T.W.K. 
reflected that the veteran had a non-transmural myocardial 
infarction in February 2003 and has a history of mitral valve 
prolapse.  In March 2008, Dr. P.M.R. opined that it was more 
likely than not that the veteran's hypertension contributed 
to the development of his cardiovascular problems, to include 
myocardial infarction.  However, the doctor did not provide 
any rationale to support his opinion.  Further, although the 
August 2006 VA examiner could not relate the mitral valve 
prolapse and myocardial infarction to the hypertension, the 
examiner was basing these conclusions in part on his 
inability to connect hypertension to the veteran's service.  
Because hypertension is now service connected, the Board 
finds that another VA examination is necessary.  38 C.F.R. 
§ 3.159(c)(4)(i).  

In addition, the veteran has not been provided with the new 
laws and regulations pertinent to his claims for service 
connection for mitral valve prolapse and the residuals of a 
myocardial infarction, to include as secondary to service-
connected hypertension.  In September 2006, while this appeal 
was pending, this regulation was amended; therefore, on 
remand, the RO should provide the veteran with both the old 
version of the regulation prior to the amendment and the new 
version.  38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. 
§ 3.310(b) (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for mitral 
valve prolapse and the residuals of a 
myocardial infarction, to include as 
secondary to service-connected 
hypertension.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disabilities are secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 38 C.F.R. § 3.310(b) 
(2008).

2.  After the above development has been 
undertaken, refer the veteran's claims 
file to an appropriate examiner.  Based on 
a review of the claims folder, including 
the service treatment records, private 
treatment reports, and prior VA 
examinations, the examiner should render 
determine if the veteran has mitral valve 
prolapse and identify any residuals of the 
February 2003 myocardial infarction.  The 
examiner should also answer the following 
questions:

a.  With respect to any mitral valve 
prolapse, the examiner should opine as to 
the relationship, if any, between the 
veteran's service-connected hypertension 
and this condition.  To the extent 
possible, (likely, unlikely, at least as 
likely as not) the examiner should opine 
whether any current mitral valve prolapse 
was either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected hypertension. 

b.  With respect to the myocardial 
infarction the veteran suffered in February 
2003, the examiner should opine as to the 
relationship, if any, between the veteran's 
service-connected hypertension and any 
residuals of this condition.  To the extent 
possible, (likely, unlikely, at least as 
likely as not) the examiner should opine 
whether any current residual of the 
myocardial infarction was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected 
hypertension. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  Then, the veteran's claims of service 
connection for the residuals of a 
myocardial infarction and mitral valve 
prolapse should be readjudicated, to 
include on a secondary basis.  In the event 
that the claims are not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case (SSOC).  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


